                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JOE HAND PROMOTIONS, INC.,

                      Plaintiff,                                  7:19-CV-5008

        vs.
                                                                    ORDER
HANNA REALTY LLC d/b/a HERBIE’S
HIDEAWAY AT CORNHUSKER LANES,
JACOB HANNA, NICHOLAS HANNA, and
TAMMY HANNA,

                      Defendants.


       Defendants Nicholas Hanna and Tammy Hanna have filed a Suggestion in Bankruptcy

indicating that on December 2, 2019, they filed to reopen bankruptcy proceedings in which they

are debtors. Filing 16 at 1. The bankruptcy court granted Nicholas Hanna and Tammy Hanna’s

motion to reopen their bankruptcy case on January 13, 2020. Filing 16-2 at 1. Defendants Jacob

Hanna and Hanna Realty LLC are not parties to the bankruptcy.

       Pursuant to NEGenR 1.5(a)(1), this matter is stayed as to defendants Nicholas Hanna and

Tammy Hanna. The case may proceed against defendants Jacob Hanna and Hannah Realty LLC.

Accordingly,

       IT IS ORDERED:

   1. This matter is stayed as to defendants Nicholas Hanna and Tammy Hanna only.

       Dated this 16th day of January, 2020.

                                                  BY THE COURT:


                                                  __________________
                                                  Brian C. Buescher
                                                  United States District Judge
